DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VAN HOECKE et al (US 20190019516).

See the citations to VAN HOECKE:
1. A vehicle management system comprising:
a telematics communication unit which is mounted on a vehicle and acquires vehicle information (computing platform  [0023]); and,
a vehicle information server (162 [0028]) which receives from the telematics communication unit the vehicle information and a time at which the vehicle information is acquired, stores the received vehicle information and time (vehicle health report [0016]), and transmits the stored vehicle information and time (current information such as current location as in [0023] communicated) to a speech processing system as a response to a question for the vehicle information when receiving the question about the 

5. The vehicle management system according to claim 4:
wherein a piece of information having the amount of change over time equal to or more than the predetermined amount includes an amount of charge of the vehicle
and a temperature inside the vehicle (temperature sensor info [0023]).

6. The vehicle management system according to claim 1:
wherein the vehicle information server transmits to an arbitrary device vehicle information, in the form of texts as the response, acquired at the time when the question for the vehicle information is received from the speech processing system (prompts are displayed responsive to user voice input [0025]).

7. The vehicle management system according to claim 1:
wherein the vehicle information server acquires vehicle information concerning the question from the telematics communication unit when receiving the question for the vehicle information from the speech processing system (current information such as current location as in [0023] communicated for a navigation route).

8. A vehicle management program for making a vehicle management system function ([0017]) comprising:
instructions to cause an vehicle information server of the vehicle management
system to receive vehicle information and a time at which the vehicle information is acquired from a telematics communication unit that is mounted on a vehicle (computing platform [0023]) and acquire 
instructions to cause the vehicle information server to transmit to a speech processing system the stored information and time as a response to a question for the vehicle information when receiving from the speech processing system the question for the vehicle information (see the voice request for navigation as in [0033-0041] – here the vehicle would need to reference the current location of the vehicle).

9. A vehicle management method applied by a vehicle management system comprising:
a step in which a telematics communication unit, of the vehicle management system, mounted on a vehicle acquires vehicle information (computing platform [0023]);
a step in which a vehicle information server of the vehicle management system receives from the telematics communication unit the vehicle information and a time at which the vehicle information is acquired, and stores the received vehicle information and time (162 [0028], vehicle health report [0016], current information such as current location as in [0023] communicated); and,
a step in which the vehicle information server transmits to a speech processing system the stored vehicle information and time as a response to a question for the vehicle information when receiving from the speech processing system the question for the vehicle information (see the voice request for navigation as in [0033-0041] – here the vehicle would need to reference the current location of the vehicle).




Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spaulding et al (US 2009/0248419) provides a system that automatically adjusts the window for a user response based on the user actions and system input and system context ([0040]). Also see art on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655